DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Wang” US 2019/0029006 in view of 3GPP “Support for contention based uplink transmission” published 10-2016 filed in applicants IDS.

Regarding claim 1, Wang teaches a method for wireless communication, comprising: 

receiving downlink control information (DCI) that activates autonomous uplink transmissions (the UE receives DCI with SPS activation which causes the UE to start sending periodically; Paragraph 45.  The DCI with SPS is for the AUL transmission); 
transmitting one or more autonomous uplink transmissions over the channel of the radio frequency spectrum band in accordance with the autonomous uplink configuration (the UE begins transmitting to a second user based on the SPS activation/deactivation; Paragraph 45 Figure 3 and see also Figures 5-9).
While Wang teaches the UE determines to start/stop communicating with a second user; Paragraph 45 and Figure 3, see also figures 5-9, Wang does not expressly disclose contending for access on a shared channel.  3GPP teaches contention based uplink transmission on PUSCH which involves AUL transmissions (SPS activation/deactivation); Section 2.2.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include contending for access on a shared channel as taught by 3GPP.
	One would be motivated to make the modification such that the system can distinguish between colliding UEs as well as address PUSCH resource waste problems as taught by 3GPP Section 2.2.


Regarding claim 2, Wang teaches receiving a subsequent downlink control information (DCI) that deactivates autonomous uplink transmissions and discontinuing contending for access to the channel (the UE receives DCI with SPS deactivation which causes the UE to stop sending periodically; Paragraph 45.  As the UE stops sending signals it ceases contending for access.  Further, the base station sends activation and deactivation information thus there are multiple DCIs and the UE would receive a subsequent DCI as claimed),

Regarding claim 3, Wang teaches the DCI includes a CRC scrambled with an identifier (the CRC of the DCI is scrambled with RNTI); Paragraphs 35 and 52).

Regarding claim 4, Wang teaches the value of the identifier indicates the DCI is associated with AUL (Paragraphs 35 and 52 disclose a SPS-RNTI.  The SPS is the AUL association).

Regarding claim 5, Wang does not expressly disclose MIMO; however, 3GPP teaches that SPS activation/deactivation can be utilized with respect to MIMO; Section 2.2).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include MIMO as taught by 3GPP.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRANDON M RENNER/Primary Examiner, Art Unit 2419